Title: To Alexander Hamilton from Thomas Parker, 17 August 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir,
            Winchester 17th of August 1799
          
          Soon after I wrote to you Respecting an apprentice that had been enlisted by Capt Bishop, His master applied to Mr White  one of the Judges of the General Court of this State; who has Released him from his engagement with Captain Bishop
          His Reasons for doing so are detailed in a letter to me of the 14th Instant a Copy of which I now do myself the honor to Inclose
          I am extreamly anctious to Have The Horsemans Tents forwarded as It is of the Utmost Concequence that the officers Shoud be in the field with Their men
          with Great Respect I am Sir your Obd Servt 
          
            Thomas Parker
          
        